NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LONZEL DAVIS,                                 )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-240
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for
Hillsborough County; Christopher C. Nash,
Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special Assistant
Public Defender, Bartow, for Appellant.

Carolyn Marie Snurkowski, Associate
Deputy Attorney General, Tallahassee,
and Kelly O'Neill, Assistant Attorney
General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.